Case 3:19-cv-00930-GNS Document 17 Filed 02/14/20 Page 1 of 2 PageID #: 214



                                                                                  Wi~ILED    L.,4~~--
                          IN THE UNITED STATES DISTRICT COURT                         FflJ I~I • - , l'fUJVG
                               WESTERN DISTRICT OF KENTUCKY                                   t1i 202{J
                                                                             IA~ 8-D1s       ~
 CHARLES L. THOMASON,                                                        rvr:-sr,N. D11f1:1cr C{)J ,-...
                                                                                             •kf~
 Plaintiff,                                                Case No. 3:19-cv-00930

 v.                                                              Judge: Stivers


 JOSEPH R.(sic) K. DREITLER, et al.

  Defendants.




    DEFENDANT JENIFER DEWOLF PAINE'S OPPOSITION TO PLAINTIFF'S MOTION TO
   EXTEND TIME FOR RESPONSE TO MOTIONS [DKT. #7, 8, & 10] and TO MOTION TO
                      PERMIT JURISDICTIONAL DISCOVERY

        Defendant Jenifer deWolf Paine {"Paine 11 ) (incorrectly sued as "Jenifer deWolf

 {Paine) 11 ) hereby opposes Plaintiff's (i) Motion to Extend Time for Response to the

 Motions to Dismiss filed by Defendants (docket entries 7, 8, and 10); and (ii) Motion to

 Permit Jurisdictional Discovery.


        Ms. Paine hereby adopts and incorporates by reference as if fully stated herein

the Response to Motion for Extension of Time and to Motion to Permit Jurisdictional

 Discovery filed on this date by Defendant Joseph K. Dreitler.


 Dated: February 10th , 2020                  Respectfully submitted,




                                                      St.
                                                      th

                                              New York, NY 10003
                                              Telephone: {917) 572-7406
                                              Email: paine@fr.com
                                              Prose



                                             1
Case 3:19-cv-00930-GNS Document 17 Filed 02/14/20 Page 2 of 2 PageID #: 215




                                 CERTIFICATE OF SERVICE

        The foregoing document was filed and served this 10th day of February, 2020, as

follows:

Via First Class Mail, postage prepaid:

 Charles L. Thomason
 6608 Harrods View Circle
 Prospect KY 40059

 Via e-mail (with written permission)

Joseph Dreitler
4040 Park Lane
Columbus OH 43215
e-mail: jdreitler@ustrademarklawyer.com

 Paul Reidl
 25 Pinehurst Lane
 Half Moon Bay CA 94019
 e-mail: reidl@sbcglobal.net




                                           2
